ORDER ACCEPTING FINAL PAYMENT REPORTS FILED BY ALLOCATION NEUTRAL

ALVIN K. HELLERSTEIN, District Judge:
This order accepts two final reports of the Allocation Neutral, Matthew Garretson and the Garretson Resolution Group, Inc. (collectively, “Garretson”), substantially completing the administrations of the mass settlements approved by this court. I order that the two final reports be filed, and posted with this order on the Court web page. The details follow:
1. The Settlement (“SPA”) with New York City and the contractors engaged by the City, effective January 5, 2011:1 The base amount of the settlement was $625 million (plus an additional $3.5 million towards administrative expenses). The base amount does not include Bonus payments and Contingent Payments, also provided by the settlement agreement but which are the subjects of dispute and have not been paid.2
*2662. The settlement with the contractors of the Freshkills landfill — Phillips and Jordan, Inc., Evans Environmental and Geological Science and Management, and Taylor Recycling Facility LLC, effective January 5, 2011 and June 21, 2011: The amount of the settlement was $24.3 million, of which $300,000 was allocated for administrative expenses.3
3. The settlement with Survivair Respirators, Inc., effective April 5, 2011: The amount of the settlement was $4.1 million.4
4. The settlement with insurers associated with Lloyd’s of London, insurers of Weeks Marine, Inc., effective May 4, 2011, relating to the shipments by barge of debris of the World Trade Center from Manhattan to Fresh Kills, Staten Island: This settlement was for the aggregate amount of $28 million.5
5. The settlement with the Port Authority of New York and New Jersey, Inc. effective May 4, 2011: This settlement was for the aggregate amount of $47.5 million, of which amount $509,901 was allocated for administrative costs.6
The aggregate amount of all these settlements is $720.8 million, exclusive of adjustment, bonus increases, and contingent payment increases, discussed later.7 And the settling defendants agreed to pay an additional $4,309,901 towards administrative expenses.
The administration of these settlements, and the remittance of funds to the settling plaintiffs under each of the settlements substantially has been completed, in compressed time, transparently, without appreciable rancor or dispute, and to the satisfaction of those benefiting from the settlements. The Final Reports of the Allocation Neutral are attached to this order and shall be posted on the court’s website.
As to the City of New York and the contractors it engaged to clear the World Trade Center debris arising from the terrorist-related crashes of September 11, 2001 and as reflected in the Allocation Neutral’s Final Report, the Allocation Neutral processed a total of 10,112 claims against these defendants, and disbursed a total of $612,561,759.69 paid by the WTC Captive.8 This sum, less plaintiffs’ counsel’s fee and expenses, has been paid to the settling plaintiffs.9 The Final Reports *267relating to the settlements with the other defendants described above add to this amount. In all, approximately $710,000,000 cash10 has been disbursed:
• $12,878,444 to Tier I plaintiffs (the plaintiffs proving the least category of injury) ($7,646,949 of which is from the SPA, and the balance from the settlements with other defendants 11);
• $19,100,078 to Tier II plaintiffs ($13,-461,462 from the SPA, and the balance from the settlements with other defendants);
• $12,092,183 to Tier III plaintiffs ($8,901,754 from the SPA, and the balance from the settlements with other defendants); and
• $661,550,817 to Tier IV plaintiffs, the plaintiffs proving the severest injuries relating to the toxins at the World Trade Center worksite ($605,-457,158 from the SPA, and the balance from the settlements with other defendants).
As I found when I approved it, the settlement with New York City and its contractors, although not perfect, is fair and reasonable.12 The settlements with the other defendants are consistent, and I approved them as fair and reasonable as well.13 The settlements emphasize payments to the Tier IV plaintiffs, the plaintiffs and their families who were most severely injured by their work at the World Trade Center. Indeed, Tier IV plaintiffs received approximately 94 percent of the entire settlement distribution— a feature of the settlements that was most important in my determinations of fairness and reasonableness. By limiting attorneys’ contingent fees to 25 percent and minimizing the effects of liens and transactions costs, the settlements ■ net to even greater significance.14
The Tier IV plaintiffs also will be eligible under the settlement agreement for Bonus Payments because of the very high percentage of plaintiffs who approved, and participated in, the settlement. By my order of December 20, 2011, I ordered these to be paid, in the amount of $55 million.15 An appeal by the WTC Captive and the City of New York and related defendants is pending. In addition, the Tier IV plaintiffs also will be eligible under the settlement agreement for Contingent Payments, payable each year for five years on the anniversary dates following the Settlement Effective Date of January 5, 2011, up to $5 million each year, depending on the number of New Debris Removal claims filed as of that date, and depending upon the amount of money having been paid by defendants to settle with opt-out plaintiffs and indemnify defendants with respect to new claims.16
*268These settlements and their administrations reflect the skill, energy and resourcefulness of the attorneys, for plaintiffs, defendants and the WTC Captive. This last chapter of administration reflects the diligence, fairness and efficiency of the Allocation Neutral and the Appeal Neutral, Matthew Garretson and Kenneth Feinberg, respectively. Not a single complaint about this administration came to the court. All involved in these settlement proceedings merit great approbation.
SO ORDERED.
IN RE WORLD TRADE CENTER DISASTER LITIGATION
IN RE LOWER MANHATTAN DISASTER SITE LITIGATION
IN RE COMBINED WORLD TRADE CENTER AND LOWER MANHATTAN DISASTER SITE LITIGATION
21 MC 100(AKH)
21 MC 102(AKH)
21 MC 103(AKH)

FRESH KILLS AND PORT AUTHORITY PAYMENT FINAL STATUS REPORT FROM THE ALLOCATION NEUTRAL

As supplement to the Final Payment Report regarding payments made pursuant to the World Trade Center Litigation Settlement Process Agreement, As Amended, (“Settlement Process Agreement”) the Allocation Neutral submits this final status report regarding payments made in the Fresh Kills and Port Authority Settlements.

Fresh Kills Final Settlement Status

The defendants participating in the Fresh Kills settlement include Philips and Jordan, Inc., Evans Environmental and Geological Science and Management, and Taylor Recycling Facility LLC.
1,859 plaintiffs opted-in to the Fresh Kills settlement and completed the claims submission process. (See Exhibit 1).
The Allocation Neutral completed all Claim submission, Work Verification and Medical reviews in accordance with the settlement agreement and began issuing payment instructions in July of 2011. The Allocation Neutral completed the final payment instruction on April 25, 2012.
The distribution of settlement proceeds was as follows:
Tier-1: $1,184,265.00
Tier-2: $1,854,903.75
Tier-3: $1,287,948.75
Tier-4: $19,683,730.22
Total: $24,010,847.72

Port Authority Final Settlement Status

8,587 of 8,910 eligible plaintiffs opted-in to the Port Authority Settlement Agreement. (See Exhibit 2). The original settlement amount agreed to by the parties was $47.5 million with approximately $500,000 dedicated to offset the amount the WTC Captive agreed to pay for the administration of the Settlement Process Agreement.
Since only 8,587 of the 8,910 eligible plaintiffs opted to participate in the Port Authority Settlement, the Port Authority adjusted the final settlement amount pursuant to Section II.C of the agreement, resulting in final distribution of $46,143,350.99.
The Allocation Neutral completed all Claim submission, Work Verification and Medical reviews in accordance with the settlement agreement and began issuing payment instructions in September of 2011. The Allocation Neutral completed the final payment instruction on March 23, 2012.
The distribution of settlement proceeds was as follows:
Tier-1: $4,047,230.00
Tier-2: $3,783,712.50
Tier-3: $1,902,480.00
*269Tier-4: $36,409,928.49
Total: $46,143,350.99
Exhibits 1 and 2 contain detailed information regarding payments made in each of the above-referenced settlements. Respectfully submitted,
/s/
Matthew L. Garretson, Esq.
Garretson Resolution Group, Inc.
Allocation Neutral
May 3, 2012
Exhibit 1
Fresh Kills
OpUn
Total Participating 1,859
Claim Submission
# complete submitted claims 1,859
# claims yet to be complete 0
% completion 100.0%
Opt-In total 1,859
Work Verification
# complete WV submitted 1,859
# WV yet to be complete 0
% completion 100.0%
Opt-In total 1,859
Medical Review
Plaintiffs’ requiring review 11
Medical reviews pending 0
Medical reviews deficient 0
Medical reviews complete 11
% completion 100.0%
Fresh Kills
Payment Information Primary Plaintiffs Derivative Plaintiffs Payments Made Payments Made
Tier 1 Payments Issue Date
Wave 1 7/18/2011 363 176
Wave 2 3/28/2012 24 17
Totals To Date 387 193
Tier 2 Payments_Issue Date_
Wave 1_7/18/2011_321_190
Wave 2_3/28/2012_25_19.
Totals To Date 346 209
Tier 3 Payments_Issue Date_
Wave 1_7/18/2011_127_76
Wave 2_3/28/2012_26_13
Totals To Date_153_89
*270Payment Information_Primary Plaintiffs Derivative Plaintiffs _Payments Made Payments Made
Tier 4 — Final Distribution_Issue Date_
Final_3/28/2012_973_595
Final — Remaining Balance Allocation 4/25/2012_529_324
Totals To Date_1,502_919 * * * * Grand Totals To Date_2,388_1,410
Exhibit 2
Port Authority
Opt-In
Total Participating 8,587
Claim Submission
# complete submitted claims 8,587
# claims with deficiencies 0
% completion 100.0%
Opt-In total 8,587
Work Verification
# complete WV submitted 8,587
# WV claims with deficiencies 0
% completion 100.0%
OpWn total 8,587
Medical Review
Plaintiffs’ requiring review 53
Medical reviews pending 0
Medical reviews deficient 0
Medical reviews complete 53
% completion 100.0%
Port Authority
Payment Information Primary Plaintiffs Derivative Plaintiffs Payments Made_Payments Made
Tier 1 Payments Issue Date
Wave 1 9/30/2011 1,592 753
Wave 2 10/10/2011
Wave 3 11/16/2011 338 142
Wave 4 2/6/2012 57 41
Wave 5 3/23/2012
Totals To Date 1,989
Tier 2 Payments Issue Date
Wave 1 9/30/2011 1,204
Wave 2 10/10/2011 21 13
Wave 3 11/16/2011 221 104
Wave 4 2/6/2012 31 21
*271Wave 5 3/23/2012 40
Totals To Date 1,483 871
Payment Information Primary Plaintiffs Derivative Plaintiffs Payments Made Payments Made
Tier 3 Payments Issue Date
Wave 1 9/30/2011 459 264
Wave 2 10/10/2011 41
Wave 3 11/16/2011 80 42
Wave 4 2/6/2012 16 16
Wave 5 3/23/2012 13
Totals To Date 621 376
Tier 4 — Interim Payment_Issue Date_
Wave 1_9/30/2011_0_0_
Wave 2_10/10/2011_3^46_2,344
Wave 3_11/16/2011_802_435
Wave 4_2/6/2012_287_183
Totals To Date 4,435_2,962
Tier 4 — Final Distribution Issue Date
Tier 4 Final 3/23/2012 4,494 2,741
Totals To Date 4,494 2,741
* Grand Totals To Date 13,022 7,939

FINAL PAYMENT REPORT FROM THE ALLOCATION NEUTRAL

The Allocation Neutral respectfully submits this final report regarding payments made pursuant to the World Trade Center Litigation Settlement Process Agreement, As Amended (“Settlement Process Agreement”). Exhibit 1 summarizes the payment information contained in this report. The Exhibit was originally submitted in the “PAYMENT STATUS REPORT FROM THE ALLOCATION NEUTRAL” dated March 9, 2011 (“March 9th Report”), and was subsequently updated and submitted to the Court in April, May, July, August, and November 2011, as well as January 2012. This narrative supplements Exhibit 1 and all previous reports. For the Court’s convenience, capitalized terms not defined herein shall have the meaning ascribed to them in the Settlement Process Agreement.
The Allocation Neutral is pleased to inform the Court that the Allocation Process is complete. Through the tireless effort of all involved, the objective was accomplished: to execute a “state-of-the-art” settlement program and to complete Final Distributions within approximately one year of the Final Settlement Agreement Effective Date.
Perhaps more significant than the speed in which this program was completed is the volume of work processed over the course of the past 10 months since the *272conclusion of the claims submission deadline:
• 10,112 Claim Forms
• Over 15,000 work verification documents
• Over 160,000 medical record files
• Over 1,000 Medicaid liens resolved (waived or adjudicated)
• Over 1,000 Workers’ Compensation Liens reported (waived or adjudicated)
• Over 2,200 Deficiency Notices issued
• Over 1,800 Deficiency Cures
• 1,123 Reconsideration Requests
• 342 Appeals
• 455 Expense Audits (randomly selected per the Settlement Process Agreement)
• Over 350 sets of estate and personal representative documents
• Over 300 Random Audits of medical records (per the Settlement Process Agreement)
• 49 Payment Instruction Reports
• Initial Payments (all Tiers) to 15,404 Primary and Derivative Plaintiffs
• Accelerated Final Payments (Tiers 2 & 3) to 3,567 Primary and Derivative Plaintiffs
• Interim Payments (Tier 4) to 8,611 Primary and Derivative Plaintiffs
• Permanent Disability Fund Awards to 1,339 Primary Plaintiffs
• Mixed Orthopedic Injury Payments to 68 Primary Plaintiffs
• 286 Qualifying Surgery Payments to Primary Plaintiffs
• 1,306 Marine Payments to Primary Plaintiffs
• Final Distributions (Tier 4) to 8,798 Primary and Derivative Plaintiffs
• Monetary distribution by Tier and payment type as follows:
Tier 1
• Initial $7,133,750.00
• Permanent Disability $ 83,199.22
• Marine $
Total $7,646,949.22
Tier 2
• Initial $ 5,353,920.00
• Accelerated $ 6,551,281.70
• Mixed Orthopedic • Permanent Disability $ 66,500.00 $ 721,059.91
• Marine $ 768,700.00
Total $13,461,461.61
Tier 3
• Initial $2,315,430.00
• Accelerated $5,088,020.63
• Mixed Orthopedic • Permanent Disability $ 18,500.00 $1,017,803.77
• Marine $ 462,000.00
Total $8,901,754.40
Tier 4
• Initial $ 18,301,107.50
• Interim $201,267,855.93
• Mixed Orthopedic • Qualifying Surgery • Permanent Disability $ 448,000.00 $ 6,090,000.00 $ 62,078,648.63
• Marine $ 25,860,947.64
• Final Distribution $291,345,651.54
Total $605,457,157.93
GRAND TOTAL $635,402,376.47
Moreover, this work was completed in a transparent, objective manner consistent with the Settlement Process Agreement.

Status of Payments

Initial Payments: Initial Payments were made to each Plaintiff who opted in to the Settlement Process Agreement (as determined pursuant to Section IX.A of the Agreement) and for whom the Allocation Neutral determined the payment eligibility requirements were satisfied (as set forth in Section VII of the Agreement).
The Allocation Neutral issued the first Initial Payment Instruction Report to the WTC Captive on January 27, 2011. Further Initial Payment Instructions were issued in 45 subsequent Payment Instruction Reports through January 27, 2012. From January 27, 2011 through January 27, 2012, 10,007 Primary Plaintiffs and 5,397 Derivative Plaintiffs appeared on Payment Instruction Reports issued by the Allocation Neutral to the WTC Captive.
*273Tier 2 and 3 Accelerated Final Payments: The Allocation Neutral issued the first Accelerated Final Payment Instruction Report on March 30, 2011, and continued issuing such reports through January 27, 2012. A Plaintiffs placement on a Payment Instruction Report was subject to certain conditions precedent, including resolution of any associated deficiency cures, and, if applicable, Reconsideration Request and Appeal. In total, the Payment Instruction Reports for Accelerated Final Payments included 1,618 Tier 2 Primary Plaintiffs, 875 Tier 2 Derivative Plaintiffs, 695 Tier 3 Primary Plaintiffs, and 379 Tier 3 Derivative Plaintiffs.
Tier 4 Interim Payments and Final Distributions: The Allocation Neutral issued the first Interim Payment Instruction Report on June 30, 2011 for Tier 4 Plaintiffs and thereafter issued an additional 24 such Payment Instruction Reports through December 20, 2011. A Plaintiffs placement on a Payment Instruction Report was subject to certain conditions precedent, including resolution of any associated deficiency cures, and, if applicable, Reconsideration Request and Appeal. In total, the Payment Instruction Reports included Tier 4 Interim Payments to 5,492 Primary Plaintiffs and 3,119 Derivative Plaintiffs. Final Distributions for all Master Dockets were completed for over 99% of plaintiffs on January 19, 2012. Plaintiffs who planned to structure their Final Distributions were included on payment instructions between January 27, 2012 and April 2, 2012.
Throughout the payment process, the WTC Captive was diligent and exceptionally prompt in processing Payment Instruction Reports from the Allocation Neutral.

Status of Other Elements of Recovery

Permanent Disability Fund Awards: The Allocation Neutral issued 1,339 Permanent Disability Payment Instructions. These awards were made pursuant to Section XVI of the Settlement Progress Agreement.
Mixed Orthopedic Injury Payments: The Allocation Neutral issued Payment Instructions for 68 Mixed Orthopedic Injuries occurring during work or volunteer service at the WTC site or related locations at which the respective Plaintiff alleged exposure.
Qualifying Surgery Payments: The Allocation Neutral issued instructions for 287 Qualifying Surgery payments subject to procedures listed in Exhibit D to the Settlement Process Agreement.
London Marine insurance settlement: Pursuant to the separate settlement with the London Marine insurers, the London Marine Insurers deposited $28 million into the Separate Account on June 9, 2011. Shortly after that deposit, initial marine payments began being issued to settling Primary Plaintiffs eligible to participate in the London Marine insurance settlement. Overall, Marine Payments were made to 1,306 Primary Plaintiffs, the last of which were made on February 2, 2012.

Expense Audits

The Allocation Neutral completed prepayment expense audits on 455 randomly selected Plaintiffs as required by the Settlement Process Agreement (See March 9th Report at 7-8).

Random Audits

As noted in the previous Status Reports to the Court, the Allocation Neutral completed Random Audits (reviewing the medical records of more than 300 randomly selected Plaintiffs). Based on the results of the Random Audit process, the Allocation Neutral did not conduct Targeted Audits.1

*274
Appeals

A total of 342 Appeals were submitted to the Claims Appeal Neutral. The Claims Appeal Neutral’s determination with respect to all Appeals was final, binding and not subject to further appeal. The Claims Appeal Neutral completed the review and resolution of Appeals thoroughly and extremely promptly. Once the Claims Appeal Neutral rendered a decision, the Allocation Neutral processed payment due, if any, accordingly.

Remaining Items/Issues

As expected in any settlement program of this magnitude, there are a few remaining items that will require the Allocation Neutral’s assistance to conclude, including ensuring availability of the WTC Web Portal for the uploading of structured settlement documents, completing reconciliation,2 resolving any remaining Workers’ Compensation liens and distributing residual interest remaining in the Separate Account. All of these items could not be completed until Final Distribution amounts were known and/or distributed. The Allocation Neutral does not expect that these few remaining items will present any issues.3

Conclusion

Finally, the Allocation Neutral would like to thank all those involved in the process and procedures outlined herein: the heroic first responders to the 9/11 tragedies and the other settling plaintiffs, the City and contractors that managed the rescue, recovery and debris-removal effort, the WTC Captive Insurance Company, the parties’ attorneys, the participating government agencies and other healthcare agencies that waived their reimbursement interests (“liens”) related to payments made to the plaintiffs, the Claims Appeal Neutral and certainly this honorable Court. Without the collective support, diligence and dedication of all involved, these results would not have been possible. It has been a terrific honor to serve the people and the process.
Respectfully submitted,
/s/
Matthew L. Garretson, Esq.
Garretson Resolution Group, Inc.
Allocation Neutral
April 23, 2012
Exhibit 1 — WTC Operational Metrics Dashboard
4/23/2012
PAYMENT INFORMATION_Primary Plaintiffs Derivative Plaintiffs _Payments Made_Payments Made
Initial Payments_Issue Date_
*275Wave 1 1/27/2011 1,548 625
Wave 2 2/2/2011 1,638 926
Wave 3 2/14/2011 1,739 959
Wave 4 3/8/2011 1,799 1,006
Wave 5 3/10/2011 1,102 590
Wave 6 3/16/2011 614 321
Wave 7 3/23/2011 588 350
Wave 8 3/30/2011 466 256
Wave 9 4/6/2011 129 65
Wave 10 4/13/2011 52 25
Wave 11 4/20/2011 59 41
Wave 12 4/27/2011 32 17
Wave 13 5/4/2011 90 79
Wave 14 5/11/2011 40 47
Wave 15 5/18/2011 26
Wave 16 5/25/2011
Wave 17 6/1/2011
Wave 18 6/8/2011
Wave 19 6/15/2011
Wave 20 6/22/2011
Wave 21 6/30/2011
Wave 22 7/6/2011
Wave 23 7/14/2011
Wave 24 7/22/2011
Wave 25 7/27/2011
Wave 26 8/3/2011
Wave 27 8/10/2011
Wave 28 8/17/2011
Wave 29 8/24/2011
Wave 30 9/1/2011
Wave 31 9/7/2011
Wave 32 9/14/2011
Wave 33 9/21/2011
Wave 34 9/28/2011
Wave 35 10/5/2011
Wave 36 10/13/2011
Wave 37 10/19/2011
Wave 38 10/27/2011
Wave 39 11/2/2011
Wave 40 11/9/2011
Wave 41 11/16/2011 10
Wave 42 11/23/2011
Wave 43 11/30/2011
Wave 44 12/7/2011
Wave 45 12/20/2011 27 16
Wave 46 1/27/2012
: Totals To Date 10,007 5,397
*276Exhibit 1 — WTC Operational Metrics Dashboard
4/23/2012
PAYMENT INFORMATION Primary Plaintiffs Derivative Plaintiffs Payments Made Payments Made
Tier 2 — Accelerated Final Payments Issue Date
Wave 8 3/30/2011 125 75
Wave 9 4/6/2011 546 321
Wave 10 4/13/2011 116 58
Wave 11 4/20/2011 286 152
Wave 12 4/27/2011 312 164
Wave 13 5/4/2011 23 10
Wave 14 5/11/2011 18
Wave 15 5/18/2011 15
Wave 16 5/25/2011 14
Wave 17 6/1/2011 10
Wave 18 6/8/2011
Wave 19 6/15/2011
Wave 20 6/22/2011
Wave 21 6/30/2011
Wave 22 7/6/2011
Wave 23 7/14/2011
Wave 24 7/22/2011
Wave 25 7/27/2011
Wave 26 8/3/2011
Wave 27 8/10/2011
Wave 28 8/17/2011
Wave 29 8/24/2011
Wave 30 9/1/2011
Wave 31 9/7/2011
Wave! 9/14/2011
Wave 33 9/21/2011
Wave 34 9/28/2011
Wave 35 10/5/2011 13
Wave 36 10/13/2011
Wave 37 10/19/2011
Wave 38 10/27/2011
Wave 39 11/2/2011 12
Wave 40 11/9/2011
Wave 41 11/16/2011 10
Wave 42 11/23/2011
Wave 43 11/30/2011
Wave 44 12/7/2011
Wave 45 12/20/2011 12
Wave 46 1/27/2012
* Totals To Date 1,618 875
Tier 3 — Accelerated Final Payments Issue Date
Wave 8 3/30/2011 42 22
4/6/2011 Wave 9 123 75
*277Wave 10 4/13/2011 37 20
Wave 11 4/20/2011 145 88
Wave 12 4/27/2011 168
Wave 13 5/4/2011
Wave 14 5/11/2011
Wave 15 5/18/2011
Wave 16 5/25/2011
Wave 17 6/1/2011
Wave 18 6/8/2011 13
Wave 19 6/15/2011
Wave 20 6/22/2011
Wave 21 6/30/2011
Wave 22 7/6/2011
Wave 23 7/14/2011
Wave 24 7/22/2011 13
Wave 25 7/27/2011 19
Wave 26 8/3/2011
Wave 27 8/10/2011
Wave 28 8/17/2011 10
Wave 29 8/24/2011 12
Wave 30 9/1/2011
Wave 31 9/7/2011
Wave 32 9/14/2011
Wave 33 9/21/2011
Wave 34 9/28/2011 13
Wave 35 10/5/2011
Wave 36 10/13/2011
Wave 37 10/19/2011
Wave 38 10/27/2011
Wave 39 11/2/2011
Wave 40 11/9/2011
Wave 41 11/16/2011
Wave 42 11/23/2011
Wave 43 11/30/2011
Wave 44 12/7/2011
Wave 45 12/20/2011 4 2
í¡í Hí & Totals To Date 695 379
Tier 4 — Interim Payments Issue Date
Wave 21 6/30/2011 2,115 1,219
Wave 22 7/6/2011 46 28
Wave 23 7/14/2011 163
Wave 24 7/22/2011 395 226
Wave 25 7/27/2011 34
Wave 26 8/3/2011 41 17
Wave 27 8/10/2011 183 92
Wave 28 8/17/2011 300 177
Wave 29 8/24/2011 482 278
Wave 30 9/1/2011 51 23
*278Wave 31 9/7/2011 217 126
Wave 32 9/14/2011 50 26
Wave i 9/21/2011 139 91
Wave 34 9/28/2011 184 98
Wave 35 10/5/2011 221 106
Wave 36 10/13/2011 79 49
Wave 37 10/19/2011 67 38
Wave 38 10/27/2011 69 38
Wave 39 11/2/2011 50 31
Wave 40 11/9/2011 50 26
Wave 41 11/16/2011 58
Wave 42 11/23/2011 41 24
Wave 43 11/30/2011 94 55
Wave 44 12/7/2011 61 37
Wave 45 12/20/2011 107 59
# Totals To Date 5,492 3,119
Exhibit 1 — WTC Operational Metrics Dashboard
4/23/2012
PAYMENT INFORMATION Primary Plaintiffs Derivative Plaintiffs Payments Made Payments Made
Tier 4 — Final Distribution Payments Issue Date
21mcl00 Plaintiffs (Final) 1/19/2012 5,124 2,993
21mel02 Plaintiffs (Final) 1/19/2012 137 47
21mcl03 Plaintiffs (Final) 1/19/2012 311 155
21mcl00 Plaintiffs (Wave 46) 1/27/2012
21mcl00 Plaintiffs (Wave 47) 2/15/2012 19
21mel00 Plaintiffs (Wave 48) 2/28/2012
21mcl00 Plaintiffs (Wave 49) 4/2/2012
Totals To Date 5,603 3,195
Other Elements of Recovery Primary Plaintiffs Derivative Plaintiffs Payments Made Payments Made
Permanent Disability Fund Awards Issue Date
Single Payment Wave (Wave 46) 1/3/2012 1,339 N/A
Mixed Orthopedic Injury Payments Issue Date
Wave 45 12/20/2011 68 N/A
Qualifying Surgery Payments Issue Date
Wave 15_5/18/2011_8_N/A
Wave 16 5/25/2011 9 N/A
*279Wave 17 6/1/2011 5 N/A
Wave 18 6/8/2011 N/A
Wave 21 6/30/2011 N/A
Wave 22 7/6/2011 14 N/A
Wave 23 7/14/2011 N/A
Wave 24 7/22/2011 31 N/A
Wave 25 7/27/2011 N/A
Wave 26 8/3/2011 N/A
Wave 27 8/10/2011 N/A
Wave 28 8/17/2011 11 N/A
Wave 29 8/24/2011 24 N/A
Wave 30 9/1/2011 N/A
Wave 31 9/7/2011 20 N/A
Wave 32 9/14/2011 11 N/A
Wave 33 9/21/2011 N/A
Wave 34 9/28/2011 15 N/A
Wave 35 10/5/2011 N/A
Wave 36 10/13/2011 10 N/A
Wave 37 10/19/2011 13 N/A
Wave 38 10/27/2011 N/A
Wave 39 11/2/2011 N/A
Wave 40 11/9/2011 N/A
Wave 41 11/16/2011 N/A
Wave 42 11/23/2011 N/A
Wave 43 11/30/2011 15 N/A
Wave 44 12/7/2011 N/A
Wave 45 12/20/2011 38 N/A
Wave 46 1/27/2012 N/A
! Totals Qualifying Surgeries * 287 N/A
* Totals To Date (All Other Elements of Recovery) 1,694 N/A
Exhibit 1 — WTC Operational Metrics Dashboard
4/23/2012
PAYMENT INFORMATION Primary Plaintiffs Derivative Plaintiffs Payments Made Payments Made
*280Marine Insurers’ Payments Issue Date
Wave 19 6/15/2011 478 N/A
Wave 20 6/22/2011 N/A
Wave 23 7/14/2011 N/A
Wave 24 7/22/2011 N/A
Wave 25 7/27/2011 N/A
Wave 26 8/3/2011 N/A
Wave 28 8/17/2011 N/A
Wave 29 8/24/2011 N/A
Wave 32 9/14/2011 N/A
Wave 34 9/28/2011 N/A
Wave! 10/5/2011 N/A
Wave 36 10/13/2011 N/A
Wave 37 10/19/2011 N/A
Wave! 10/27/2011 N/A
Wave 39 11/2/2011 N/A
Wave 40 11/9/2011 N/A
Wave 41 11/16/2011 N/A
Wave 42 11/23/2011 N/A
Wave 43 11/30/2011 N/A
Wave 44 12/7/2011 N/A
Wave 45 12/20/2011 10 N/A
Tier 4 Marine 2/1/2012 782 N/A
Totals To Date 1,306 N/A
* Grand Totals To Date 26,415 12,965
EXPENSE AUDIT INFORMATION
No. of firms in settlement 26
No. of claimants selected for random audit 455
No. of audits completed 455
% of completion 100%
RANDOM AUDIT (Medical Records)
No. of firms in settlement 26
No. of Tier 3 claimants selected for random audit 36
No. of Tier 3 eases with all medical records reviewed 36
% of T3 complete (case complete and RA complete) 100%
No. of Tier 4 claimants selected for random audit 282
No. of Tier 4 eases with all medical records reviewed 282
% of T4 complete (case complete and RA complete) 100%
LIENS # Claimants Enti- # Claimants tlement Status Entitled To Verified Medicaid # Liens Waived # Liens Pending or completed at
Medicare !S * obtained full waiver from Medicare3 * N/A Pull Waiver N/A N/A
Medicaid 9,146 1,056 1,056
*281# Liens # Liens Waived # Liens # Liens Pending
Reported or Discharged Resolved * * * *
Workers’ Comp 1,074 626 357 91
* * * * Remaining Workers’ Comp Liens are in the process of being resolved now that gross awards are known
MEDICAL RECORD REVIEW Determination Deficiencies Issued * _Notices Issued_
Tier-2_1^59_139
Tier-3_717_106_
Tier-4_5^71_1,965
* Deficiencies are reported at an injury level

. See Order, In re World Trade Ctr. Disaster Site Litig., 762 F.Supp.2d 631 (S.D.N.Y.2010) (approving settlement as fair and reasonable).


. See Order, In re World Trade Ctr. Disaster Site Litig., 834 F.Supp.2d 184 (S.D.N.Y.2011) (ordering WTC Captive Insurance Company to pay Bonus Payments in the amount of $55 million, based on the proportion of settling plaintiffs to the total number filed and pending as of April 12, 2010). Defendants’ appeal to the U.S. Court of Appeals for the Second Circuit is pending. An Opinion and Order soon will be forthcoming relating to Contingent Payments, based on the number of cases filed after April 12, 2010 and which remained *266pending as of the dates provided in the settlement agreement.


. See Order, In re World Trade Ctr. Disaster Site Litig., Doc. No. 2248, 2010 WL 4683610 (S.D.N.Y. Nov. 15, 2010); Order, In re World Trade Ctr. Disaster Site Litig., 2011 U.S. Dist. LEXIS 71501 (S.D.N.Y. June 21, 2011) (approving settlements as fair and reasonable).


. See Order, In re World Trade Ctr. Disaster Site Litig., Doc. No. 2248, 2010 WL 4683610 (S.D.N.Y. Nov. 15, 2010) (approving settlement as fair and reasonable).


. See Order, In re World Trade Ctr. Disaster Site Litig., Doc. No. 2248, 2010 WL 4683610 (S.D.N.Y. Nov. 15, 2010) (approving settlement as fair and reasonable).


. See Order, In re World Trade Ctr. Disaster Site Litig., Doc. No. 2213 (S.D.N.Y. Oct. 14, 2010) (approving settlement as fair and reasonable).


. See Order, In re World Trade Ctr. Disaster Site Litig., Doc. No. 2248, 2010 WL 4683610 (S.D.N.Y. Nov. 15, 2010) (approving the ancillary settlements in their separate and aggregate amounts).


. An additional amount, $27,550,754.22 was paid as premiums for the Cancer Insurance Policies, distributed to the settling plaintiffs. Many of the settling plaintiffs also participated in the settlement with other defendants. See discussion, infra.


. A certain number of plaintiffs have not yet been paid. These await resolutions of disputes by probate courts and various contestants to the funds held by plaintiffs’ counsel.


. This figure does not include the $27,550,754.22 for Cancer Insurance Premiums.


. These breakdowns by Tier do not include amounts paid in the $4.1 million Survivair Respirators settlement, because such a breakdown for that settlement was not available.


. See Order, In re World Trade Ctr. Disaster Site Litig., 762 F.Supp.2d 631 (S.D.N.Y.2010).


. See Order, In re World Trade Ctr. Disaster Site Litig., Doc. No. 2248 (S.D.N.Y. Nov. 15, 2010).


. See, Order, In re World Trade Ctr. Disaster Site Litig., 834 F.Supp.2d 184, 188 (S.D.N.Y.2011)


. See Order, In re World Trade Ctr. Disaster Site Litig., 834 F.Supp.2d 184 (S.D.N.Y.2011).


. My opinion and order so ruling, and rejecting defendants’ objections, will be issued soon.


. "Targeted Audits” would only have been required if more than 10% of Tier 3 and/or *274Tier 4 claims selected for Random Audits result in findings by the Allocation Neutral of material misrepresentation, material omission or material concealment of the type described in Section XI.M of the Settlement Process Agreement.


. The Allocation Neutral shall reconcile total disbursement dollars to ensure "zero balance”, that is the total net proceeds to claimants (contained on the payment instruction reports) equals the total amount of all checks written from plaintiff counsel’s bank account.


. The Allocation Neutral is aware of the Parties' dispute regarding additional Section VI.E "bonus” money and stands ready to assist the Parties with the distribution of such additional funds, if any, pending resolution of this issue by the U.S. Court of Appeals for the Second Circuit. In addition, the Allocation Neutral stands ready to assist the Parties with the future distribution of Contingent Payments, should any become due.